ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Grounds Maintenance, Inc.                     )      ASBCA No. 58577
                                              )
Under Contract No. W912HN-08-C-0012           )

APPEARANCE FOR THE APPELLANT:                        Lawrence J. Sklute, Esq.
                                                      Sklute & Associates
                                                      Potomac, MD

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     John P. Kassebaum, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Charleston

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 18 August 2014




                                                  Adminis rative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58577, Appeal of Grounds
Maintenance, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals